DOAN, A. J.,
Specially Concurring. — I concur in the result arrived at in this case, but not in the analyses given of the opinion of this court in the Pitchett case. This court held in the Tomlinson case that a trial court has the power to make a remission of excessive damages a condition precedent to denying a new trial, but said: “If it is apparent to the trial court that the verdict was the result of passion or prejudice, a remittitur should not be allowed, but the verdict should be set aside. . . . When the circumstances as they may appear to the trial court indicate that the jury deliberately disregarded the instruction of the cqurt, or the facts of the case, a remittitur should not be 'allowed, but a new trial should be granted. If-they do not so indicate, and the plaintiff voluntarily remits so much of the damages as. may appear to be excessive, the court, in its discretion, may allow the remission and enter judgment accordingly.” In the Pitchett case, this court held that it was apparent that the jury was influenced by passion or prejudice, and that, therefore, a new trial should have been granted.
The trial court in the case now under consideration has determined that the jury was not influenced by passion or prejudice; the record discloses no reason for refusing to accept its conclusion; the affirmance of the judgment of the lower court is, therefore, in perfect harmony with the former rulings of this court in both the Tomlinson and Pitchett cases.